DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
[Page 8, Lines 28-29]: As written it reads “The apparatus may also include four SMA connectors 340 on another end, opposite the spatial gating probe 310, of the fixed-length tube 330”. However, this is the first instance of the acronym SMA, therefore, the term should be spelled out to provide clarity. 
[Page 11, Lines 12-14]: As written it reads “The spatial gating probe 540 may include a plurality of detector fibers (e.g. the at least one first detector fiber 120b and the at least one second detector fiber 120c in FIG. 1) may be coupled to a respective CMA connector”. However, this is the first instance of the acronym CMA, therefore, the term should be spelled out to provide clarity.
[Page 14, Lines 30-31]: As written it reads “FIG. 8 shows an illustration of an embodiment of an apparatus 800 for diagnosing pancreatic cysts. The probe may employ a broadband LDLS […]”. However, this is the first instance of the acronym LDLS, therefore, the term should be spelled out to provide clarity.
[Page 15, Lines 10-12]: As written it reads “At a proximal end of the scanning fiber probe, collection fibers may be arranges in a line and coupled to an imaging spectrograph […] and a cooled high-speed scientific CMOS camera”. However, this is the first instance of the acronym CMOS, therefore, the term should be spelled out to provide clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the claim recites the limitations “the at least one first detector fiber is configured to receive light reflected from a surface of the pancreatic cyst; and the at least one second detector fiber is configured to receive light reflected from a portion of the pancreatic cyst deeper than the surface of the pancreatic cyst”. However, there is insufficient antecedent basis for the pancreatic cyst in the claim. Claim 3 on which this claim depends does not include a pancreatic cyst. Furthermore, claim 1 on which claim 3 depends does not include a pancreatic cyst.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 16-17, 38-39, and 44 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 2, the claim adds elements regarding the tissue to be analyzed (i.e. a pancreatic cyst. In this case, the particular tissue being analyzed does not impact or change the structure of the claimed spatial gating probe, therefore the probe does not have to be altered to analyze the pancreas vs. the lung, for example. Thus, this claim fails to further limit the parent claim. Therefore, it is unclear what limitations on the probe that is claimed are provided by specifically requiring a certain tissue (i.e. a pancreatic cyst).
Regarding claims 16-17, 38-39, and 44, these claims have similar issues to claim 2. These claims establish that the spectrums (i.e. first and second spectrums) are analyzed to isolate light reflected from an epithelium layer of the pancreatic cyst. However, since these claims are directed to product claims, rather than method claims, it does not appear that this analysis affects the structure of the spatial gating probe.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perelman US 20120041290 A1 “Perelman”.
Regarding claim 1, Perelman teaches “A spatial gating probe for performing light scattering spectroscopy on tissue, the spatial gating probe comprising:” (Claim 1) (“Method and system for early detection of precancerous and other abnormal changes in tissue of various organs. The system comprises a combination of endoscopic scanning with light scattering spectroscopy and improves detection of abnormalities that may otherwise remain undetected. The system may include a probe that collects data of quality that is independent of a distance of the probe from the scanned tissue” [Abstract]. Therefore, a spatial gating probe (i.e. probe) is provided for performing light scattering spectroscopy on tissue.).
“a housing; a plurality of fiber-optic cables disposed within the housing, wherein: the plurality of fiber-optic cables comprise at least one source fiber and at least one detector fiber” (“Further details regarding an exemplary scanning polarization probe 900 (e.g. probe 706) are described with respect to FIG. 9. […] The probe 900 may comprise 3 optical fibers 74 with SMA proximal connectors 905 (shown in FIG. 11) to attach one large 400 µm core diameter delivery optical fiber 904a to a broadband light source and two collection fibers 904b, 904c to the spectrometer channels” [0122]. As shown in FIG. 9, the optical fibers 904a-904c are included within the flexible sheathing of the probe 900. Thus, this flexible sheathing constitutes a housing which houses a plurality of fiber-optic cables. Since the delivery optical fiber 904a is attached to the broadband light source, the delivery optical fiber 904a constitutes at least one source fiber. Additionally, since the probe 900 includes two collection fibers 904b and 904c which are connected to the spectrometer channels, these collection fibers constitute at least one detector fiber.)
“the at least one source fiber is configured to emit light onto the tissue” (“one large 400 µm core diameter delivery optical fiber 904a to a broadband light source […] The delivery fiber 904a carries light to the distal end portion 902d tip of the probe. At the probe’s distal end portion 902d, light exiting the fiber passes through a linear polarizer 906 and then a rotating mirror 908, which may be a parabolic mirror (parabolic reflector), projects the light about the circumference of the esophagus” [0122]. Therefore, the delivery fiber 904a (i.e. at least one source fiber) is configured to emit light onto the tissue.);
“the at least one detector fiber is configured to receive light reflected from the tissue” (“two collection fibers 904b, 904c to the spectrometer channels” [0122]. Therefore, since the collection fibers provide signals to the spectrometer channels the at least one detector fiber (i.e. the collection fibers 904b, 904c are configured to receive light reflected from the tissue.).
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Perelman teaches “wherein: the tissue is a pancreatic cyst” (“Accordingly, the system may enable in vivo detection and diagnosis of dysplastic tissue and/or adenocarcinoma during endoscopy for patients with Barrett’s Esophagus. It should be appreciated that embodiments of the invention allow detecting dysplasia and other precancerous changes in tissue of other organs such as the lungs, colon kidney, pancreas, urinary bladder, uterus, gall bladder, intestine and others” [0058] and “EPSS is distinguished among other techniques of detecting precancerous changes in various organs (e.g., esophagus, colon, pancreas, biliary duet, cervix, stomach, small intestine, large intestine, rectum and others) by its ability to locate dysplasia in tissue which otherwise shows no visible abnormalities or lesions” [0108]. Therefore, the esophagus and pancreas are exemplary tissues to which the probe 900 is inserted. A dysplasia, by definition, is an abnormal growth of a tissue or organ and therefore would include a cyst (i.e. an abnormal growth within a tissue).  Therefore, since the endoscopic polarized scanning spectroscopy (EPSS) technique involves detecting precancerous changes in various organs such as the pancreas, the probe is configured to be inserted into the pancreas (i.e. including pancreatic cysts) in order to detect subcellular changes (i.e. dysplasia).
Additionally, the examiner notes that a recitation of an intended use of the claimed invention (i.e. examining the pancreatic cyst) must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. Thus, a prior art reference capable of performing the intended use meets the claim. Thus, since the endoscope system of Perelman includes a probe which is used to scan not only the esophagus, but also the pancreas, the probe is configured to perform scanning of a pancreatic cyst.);
“the spatial gating probe is configured to be inserted inside the pancreatic cyst” (“Step 1. Insert Endoscope. The endoscope (e.g. gastroscope 802) may be inserted, in block 1602, into an organ such as the esophagus until it is about 2 cm from the lower esophageal sphincter (LES) 2114, as shown in FIG. 15A. […]Step 2. Advance probe. At block 1604, the probe's light source may be turned on and the probe 706 may be positioned--i.e., advanced through the endoscope's instrument channel 805 until it is close to the LES (FIG. 15B), extending no more than 2.5 cm from the endoscope tip as shown in FIG. 14” [0138]. Therefore, the probe (i.e. 706, 900) is configured to be inserted inside the tissue to which it is introduced (i.e. for example the pancreatic cyst.);
“the at least one source fiber is configured to emit light onto an inside surface of the pancreatic cyst” and “the at least one detector fiber is configured to receive light reflected from the inside surface of the pancreatic cyst” (“The system may comprise a device such as a probe configured to scan the tissue of an organ, which may comprise an illumination optics system configured to illuminate at least a portion of the tissue of the organ with collimated light and a receiving system configured to receive light backscattered by at least one portion as a result of the illumination” [0015] and “ […] two collection fibers 904b, 904c to the spectrometer channels. The delivery fiber 904a carries light to the distal end portion 902d tip of the probe” [0122]. Since the delivery fiber 904a and the collection fibers 904b, 904c are included within the probe and the probe is configured to illuminate a portion of the tissue of the organ with collimated light (i.e. via the delivery fiber 904a) and receive light backscattered from the portion of the tissue of the organ as a result of the illumination (i.e. via the collection fibers 904b, 904c), the at least one source fiber is configured to emit light onto an inside surface of the pancreatic cyst and the at least one detector fiber is configured to receive light reflected from the inside of the pancreatic cyst.).
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Perelman teaches “wherein: the at least one detector fiber comprises at least one first detector fiber and at least one second detector fiber” (“The probe 900 may comprise 3 optical fibers 74 with SMA proximal connectors 905 (shown in FIG. 11) to attach one large 400 µm core diameter delivery optical fiber 904a to a broadband light source and two collection fibers 904b, 904c to the spectrometer channels” [0122]. As shown in FIG. 9, the optical fibers 904a-904c are included within the flexible sheathing of the probe 900. Therefore, the at least one detector fiber comprises at least one first detector fiber (i.e. 904b) and at least one second detector fiber (i.e. 904c).
“the at least one first detector fiber is disposed at a distance d1 from the at least one source fiber”; “the at least one second detector fiber is disposed at a distance d2 from the at least one source fiber; and “d2 is greater than d1” (As shown in FIG. 9, the collection fiber 904b is located at a distance d1 from the delivery optical fiber 904a (i.e. the at least one source fiber). Furthermore, as shown in FIG. 9, the collection fiber 904c is located at a distance d2 from the delivery fiber 904a. As shown in FIG. 9, the collection fiber 904c is farther away from the delivery fiber 904a than the collection fiber 904b. Therefore, the distance d2 (i.e. corresponding to the collection fiber 904c) is greater than distance d1 (i.e. corresponding to the collection fiber 904b).).
Regarding claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Perelman teaches “wherein: the at least one first detector fiber is configured to receive light reflected from a surface of the pancreatic cyst” and “the at least one second detector fiber is configured to receive light reflected from a portion of the pancreatic cyst deeper than the surface of the pancreatic cyst” (“The probe 706 may comprise of a delivery fiber and receiver fiber polarized in parallel and a second receiver fiber polarized orthogonally” [0115] and “When tissue is illuminated with a polarized light, the light backscattered from the superficial epithelial layer of the tissue retains its polarization, i.e. it is polarized parallel to the incoming light. The light backscattered from the deeper tissues becomes depolarized and contains about equal amounts of parallel and perpendicular polarizations. By subtracting the signal with parallel polarization from the signal with perpendicular polarization (or vice versa), the signal contribution from scattering off of deeper tissues can be removed and the resulting signal is proportional only to the signal from the superficial epithelial layer” [0100]. Thus, the receiver fiber which receives polarized light is configured to receive light reflected from a surface of the tissue (i.e. the pancreatic cyst) and the second receiver fiber receiving orthogonal polarized light (i.e. perpendicular polarization) is configured to receive light reflected from a portion of the tissue (i.e. the pancreatic cyst) deeper than the surface of the tissue (i.e. pancreatic cyst).
As established previously, the examiner notes that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. Thus, a prior art reference capable of performing the intended use meets the claim. Thus, since the endoscope system of Perelman includes a probe which is used to scan not only the esophagus, but also the pancreas, the probe is configured to perform scanning of a pancreatic cyst.).
Regarding claim 15, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Perelman teaches “wherein the at least one first detector fiber is configured to obtain a first spectrum and the at least one second detector fiber is configured to obtain a second spectrum” (“The probe 706 may comprise of a delivery fiber and receiver fiber polarized in parallel and a second receiver fiber polarized orthogonally” [0115]. Thus, the receive fiber which receives a polarized light signal in parallel (i.e. the at least one first detector) is configured to obtain a first spectrum. Furthermore, the receive fiber which receives an orthogonally polarized light signal (i.e. the second detector fiber) is configured to obtain a second spectrum.).
Regarding claims 16, 17 and 22, due to their dependence on claims 15 and 16, respectively, these claims inherit the references disclosed therein. That being said, Perelman teaches “wherein the first spectrum and second spectrum are analyzed to isolate light reflected from an epithelium layer of the pancreatic cyst in order to determine the malignant potential of the pancreatic cyst” (Claim 16) and “wherein the second spectrum obtained by the at least one second detector fiber is subtracted from the first spectrum obtained by the at least one first detector fiber in order to isolate light reflected from the epithelium layer” (Claim 17) and “wherein the first spectrum corresponds to light reflected from the surface of the pancreatic cyst, and the second spectrum corresponds to light reflected from a portion of the pancreatic cyst deeper than the surface” (Claim 22) (“When tissue is illuminated with a polarized light, the light backscattered from the superficial epithelial layer of the tissue retains its polarization, i.e. it is polarized parallel to the incoming light. The light backscattered from the deeper tissues becomes depolarized and contains about equal amounts of parallel and perpendicular polarizations. By subtracting the signal with parallel polarization from the signal with perpendicular polarization (or vice versa), the signal contribution from scattering off of deeper tissues can [be] removed and the resulting signal is proportional only to the signal from the superficial epithelial layer, which contains information about early precancerous changes” [0100]. The parallel polarization signal represents the first spectrum (i.e. corresponding to the superficial epithelial layer) and the perpendicular (i.e. orthogonal) polarization signal represents the second spectrum (i.e. corresponding to the deeper tissue). The act of subtracting the parallel polarization signal from the perpendicular (i.e. orthogonal) polarization signal or vice versa (i.e. subtracting the perpendicular signal from the parallel signal), serves to isolate the reflected light from an epithelial (i.e. epithelium) layer. Additionally, since the signal from the superficial epithelial layer contains information about early precancerous changes, this information is used to determine the malignant potential of the tissue (i.e. the pancreatic cyst).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable by Perelman US 20120041290 A1 “Perelman”.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the first embodiment of Perelman (i.e. denoted by FIG. 9) is silent on the limitation “wherein the plurality of fiber-optic cables are arranged in a hexagonal pattern”. However, in an alternate embodiment of Perelman, shown in FIG. 1, the plurality of fiber optic cables in the cross-sectional view 106 of the fiber optic probe 102 are arranged in a generally hexagonal pattern similar to that of FIG. 1 of the instant application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the first embodiment (i.e. corresponding to FIG. 9) of Perelman to include the plurality of fiber-optic cables being arranged in a hexagonal pattern as disclosed in FIG. 1 of Perelman in order to best utilize the space within the housing of the probe for containing a centrally located delivery fiber with surrounding collection fibers and therefore reduce the size of the probe. A hexagonal pattern of fiber-optic cables is one of a finite number of configurations for a probe to allow for light emission and the receipt of reflected signals from tissue with a reasonable expectation of success, therefore it would be obvious to try.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perelman US 20120041290 A1 “Perelman”, as applied to claims 1-4, 15-17, and 22 above, and further in view of Zysk et al. US 20070203404 A1 “Zysk”.
Regarding claim 10, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Perelman does not explicitly teach “wherein d2 is equal to approximately 240 µm and d1 is equal to approximately 120 µm”.
Zysk is within the same field of endeavor as the claimed invention because it involves analyzing tissue by inserting a radiation source into tissue [Abstract].
Zysk teaches “wherein d2 is equal to approximately 240 µm and d1 is equal to approximately 120 µm” (“FIG. 8 is a cross-sectional representation of the probe 700, including the housing 710 having a width 712, the first optical fiber 720 having a first exposed end 722, the gap 730 having a distance 732, the second optical fiber 740 having a second exposed end 742, and an optical path 790” [0066] and “When the probe has been inserted into tissue, the gap 730 may be filled with a portion of the tissue, such that the optical path 790 lies within the portion of the tissue. The second exposed end 742 of the second optical fiber 740 is positioned at the end of the optical path 790 and is separated from the exposed end 722 by the gap distance 732. […] More preferably the gap distance 732 is from 50 micrometers to 1.0 mm, more preferably is from 100 to 400 micrometers, and more preferably is from 120 to 200 micrometers. Radiation that is transmitted through the portion of the tissue may be collected by the second optical fiber 740 through second exposed end 742” [0067]. In this case, the first optical fiber 720 constitutes a source optical fiber and the second optical fiber 740 constitutes a detector optical fiber. Since the gap distance 732 between the first optical fiber 720 and the second optical fiber 740 is preferably from 100 to 400 micrometers and more preferably from 120 to 200 micrometers, under broadest reasonable interpretation, the second detector fiber of Perelman can be disposed at a distance d2 which is equal to approximately 240 µm and the first detector fiber of Perelman can be disposed at a distance d1 which is equal to approximately 120 µm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the probe of Perelman to include the second detector fiber being disposed at a distance d2 approximately equal to 240 µm and disclosed in Zysk and the first detector fiber being disposed as a distance d1 approximately equal to 120 µm as disclosed in Zysk in order to obtain better reflection from the tissue. When the tissue is located within the gap distance 732 the signal passes between the optical fibers 720 and 740. When a reflected signal has to travel farther than 240 µm it is more likely for that signal to scatter and therefore is less likely to reach the detector. Positioning the detector optical fibers of Perelman distances of 240 µm and 120 µm, (i.e. as taught by Zysk), from the source optical fiber would yield the predictable result of obtaining the reflected signal at two different locations with different reflection intensities. 
Claim(s) 23-26, 30, 37, 38, 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Perelman US 20120041290 A1 “Perelman”, and further in view of Mycek et al. US 20090317856 A1 “Mycek”.
Regarding claim 23, Perelman teaches and “An apparatus for determining a malignant potential of a pancreatic cyst, the apparatus comprising:” (“Method and system for early detection of precancerous and other abnormal changes in tissue of various organs. The system comprises a combination of endoscopic scanning with light scattering spectroscopy and improves detection of abnormalities that may otherwise remain undetected. The system may include a probe that collects data of quality that is independent of a distance of the probe from the scanned tissue” [Abstract]. Therefore, since the system performs light scattering spectroscopy to improve the detection of abnormalities, the system is used for determining a malignant potential of a pancreatic cyst. 
Furthermore, regarding a pancreatic cyst, Perelman discloses “Accordingly, the system may enable in vivo detection and diagnosis of dysplastic tissue and/or adenocarcinoma during endoscopy for patients with Barrett’s Esophagus. It should be appreciated that embodiments of the invention allow detecting dysplasia and other precancerous changes in tissue of other organs such as the lungs, colon kidney, pancreas, urinary bladder, uterus, gall bladder, intestine and others” [0058] and “EPSS is distinguished among other techniques of detecting precancerous changes in various organs (e.g., esophagus, colon, pancreas, biliary duet, cervix, stomach, small intestine, large intestine, rectum and others) by its ability to locate dysplasia in tissue which otherwise shows no visible abnormalities or lesions” [0108]. Therefore, the esophagus and pancreas are exemplary tissues to which the probe 900 is inserted. A dysplasia, by definition, is an abnormal growth of a tissue or organ and therefore would include a cyst (i.e. an abnormal growth within a tissue). Therefore, since the endoscopic polarized scanning spectroscopy (EPSS) technique involves detecting precancerous changes in various organs such as the pancreas, the probe is configured to be inserted into the pancreas (i.e. including pancreatic cysts) in order to detect subcellular changes (i.e. dysplasia).
Additionally, the examiner notes that a recitation of an intended use of the claimed invention (i.e. examining a pancreatic cyst) must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. Thus, a prior art reference capable of performing the intended use meets the claim. Thus, since the endoscope system of Perelman includes a probe which is used to scan not only the esophagus, but also the pancreas, the probe is configured to perform scanning of a pancreatic cyst.);
“a fixed-length tube” (“A schematic diagram of the proof-of-principle system 100 used to perform LSS is shown in FIG. 1. […] Systems 100 comprises a fiber optic probe 102 associated with endoscope 104” [0083]. The endoscope 104, in this case constitutes a fixed-length tube.); […]
“a spatial gating probe […] the spatial gating probe comprising” (“The system may include a probe that collects data of quality that is independent of a distance of the probe from the scanned tissue” [Abstract]. Therefore, a spatial gating probe (i.e. probe) is provided for performing light scattering spectroscopy on tissue.);
“a housing; a plurality of fiber-optic cables disposed within the housing, wherein: the plurality of fiber-optic cables comprise at least one source fiber and at least one detector fiber” (“Further details regarding an exemplary scanning polarization probe 900 (e.g. probe 706) are described with respect to FIG. 9. […] The probe 900 may comprise 3 optical fibers 74 with SMA proximal connectors 905 (shown in FIG. 11) to attach one large 400 µm core diameter delivery optical fiber 904a to a broadband light source and two collection fibers 904b, 904c to the spectrometer channels” [0122]. As shown in FIG. 9, the optical fibers 904a-904c are included within the flexible sheathing of the probe 900. Thus, this flexible sheathing constitutes a housing which houses a plurality of fiber-optic cables. Since the delivery optical fiber 904a is attached to the broadband light source, the delivery optical fiber 904a constitutes at least one source fiber. Additionally, since the probe 900 includes two collection fibers 904b and 904c which are connected to the spectrometer channels, these collection fibers constitute at least one detector fiber.)
“the at least one source fiber is configured to emit light onto the pancreatic cyst” (“one large 400 µm core diameter delivery optical fiber 904a to a broadband light source […] The delivery fiber 904a carries light to the distal end portion 902d tip of the probe. At the probe’s distal end portion 902d, light exiting the fiber passes through a linear polarizer 906 and then a rotating mirror 908, which may be a parabolic mirror (parabolic reflector), projects the light about the circumference of the esophagus” [0122]. Therefore, the delivery fiber 904a (i.e. at least one source fiber) is configured to emit light onto the tissue (i.e. the pancreatic cyst).);
“the at least one detector fiber is configured to receive light reflected from the pancreatic cyst” (“two collection fibers 904b, 904c to the spectrometer channels” [0122]. Therefore, since the collection fibers provide signals to the spectrometer channels the at least one detector fiber (i.e. the collection fibers 904b, 904c are configured to receive light reflected from the tissue (i.e. the pancreatic cyst).).
Perelman does not teach “an endoscopic ultrasound-guided fine needle aspiration (EUS-FNA) needle disposed at an end of the fixed-length tube” or that the spatial gating probe is “disposed within the EUS-FNA needle”.
Mycek is within the same field of endeavor as the claimed invention because it discloses “multimodal optical spectroscopy systems and methods produce a spectroscopic event to obtain spectroscopic response data from biological tissue […] thus facilitating classification of the tissue” [Abstract].
Mycek teaches “an endoscopic ultrasound-guided fine needle aspiration (EUS-FNA) needle disposed at an end of the fixed-length tube” or that the spatial gating probe is “disposed within the EUS-FNA needle” (“Systems and methods of the invention may be used to ascertain tissue conditions and classify tissue during a surgical procedure. The systems and methods discussed herein may be utilized to guide a biopsy procedure. For example, systems and methods of the invention may be incorporated for a variety of fiber probe configurations through any kind of endoscope or needle in a clinic or other facility or with endoscopic ultrasound-guided fine needle aspiration (EUS-FNA) procedures” [0037]. In order for an endoscopic ultrasound-guided fine needle aspiration (EUS-FNA) procedure to be performed an endoscopic ultrasound-guided fine needle aspiration (EUS-FNA) needle disposed at an end of the fixed-length tube (i.e. of the endoscope) must be present. Furthermore, since fiber probe configurations of any kind of endoscope may be used with the endoscopic ultrasound-guided fine needle aspiration (EUS-FNA), under broadest reasonable interpretation, the spatial gating probe of Perelman can be disposed within the EUS-FNA needle of Mycek. 
Regarding claim 24, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, Perelman teaches “wherein: the fixed-length tube is configured to be inserted orally into the patient” (“In this experiment, Applicants employed a high resolution endoscope (HRE) with Narrow Ban Imaging (NBI) such as, for example, an Olympus GIF-H180 gastroscope manufactured by the Olympus America, Inc. A gastroenterologist introduced the gastroscope, which has an EPSS polarized fiber optic probe in the working channel, through the mouth” [0146]. Therefore, the fixed-length tube (i.e. the EPSS polarized fiber optic probe) is configured to be inserted orally (i.e. via the mouth) into the patient.).
“[…] is configured to be inserted inside the pancreatic cyst” (“Step 1. Insert Endoscope. The endoscope (e.g. gastroscope 802) may be inserted, in block 1602, into an organ such as the esophagus until it is about 2 cm from the lower esophageal sphincter (LES) 2114, as shown in FIG. 15A. […] Step 2. Advance probe. At block 1604, the probe's light source may be turned on and the probe 706 may be positioned--i.e., advanced through the endoscope's instrument channel 805 until it is close to the LES (FIG. 15B), extending no more than 2.5 cm from the endoscope tip as shown in FIG. 14” [0138]. Therefore, the probe (i.e. 706, 900) is configured to be inserted inside the tissue to which it is introduced (i.e. for example the pancreatic cyst.);
“the at least one source fiber is configured to emit light onto an inside surface of the pancreatic cyst” and “the at least one detector fiber is configured to receive light reflected from the inside surface of the pancreatic cyst” (“The system may comprise a device such as a probe configured to scan the tissue of an organ, which may comprise an illumination optics system configured to illuminate at least a portion of the tissue of the organ with collimated light and a receiving system configured to receive light backscattered by at least one portion as a result of the illumination” [0015] and “ […] two collection fibers 904b, 904c to the spectrometer channels. The delivery fiber 904a carries light to the distal end portion 902d tip of the probe” [0122]. Since the delivery fiber 904a and the collection fibers 904b, 904c are included within the probe and the probe is configured to illuminate a portion of the tissue of the organ with collimated light (i.e. via the delivery fiber 904a) and receive light backscattered from the portion of the tissue of the organ as a result of the illumination (i.e. via the collection fibers 904b, 904c), the at least one source fiber is configured to emit light onto an inside surface of the pancreatic cyst and the at least one detector fiber is configured to receive light reflected from the inside of the pancreatic cyst.).
Perelman does not explicitly teach “the EUS-RNA needle” being configured to be inserted inside the pancreatic cyst.
Mycek teaches “the EUS-RNA needle” being configured to be inserted inside the pancreatic cyst (Claim 24) (“As a result, endoscopic ultrasound-guided fine needle aspiration (EUS-RNA), an established method for the diagnosis of pancreatic adenocarcinoma has only 54% sensitivity for cancer in the setting of pancreatitis” [0005]. In order for the EUS-RNA to diagnose a pancreatic adenocarcinoma, the EUS-FNA needle must have been configured to be inserted inside the pancreatic cyst. Additionally, the examiner respectfully asserts the configuration of the EUS-RNA does not change based on the intended tissue or target. The EUS-RNA does not require special configurations or different structural components in order to be inserted into specific tissues. Therefore, in this case, since the EUS-FNA needle is configured to be inserted into patient tissue, the EUS-FNA needle is capable of being inserted inside pancreatic cysts.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Perelman to include an endoscopic ultrasound-guided fine needle aspiration (EUS-FNA) needle disposed at an end of the fixed-length tube and the spatial gating probe disposed within the EUS-FNA needle as taught by Mycek in order to perform a method for the “diagnosis of pancreatic adenocarcinoma” [Mycek: 0005]. An EUS-FNA needle is one of a finite number of well-known biopsy devices which is used to diagnose tissue with a reasonable expectation of success, therefore it would be obvious to incorporate this device within the system of Perelman in order to diagnose pancreatic adenocarcinoma.
Regarding claim 25, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, Perelman teaches ““wherein: the at least one detector fiber comprises at least one first detector fiber and at least one second detector fiber” (“The probe 900 may comprise 3 optical fibers 74 with SMA proximal connectors 905 (shown in FIG. 11) to attach one large 400 µm core diameter delivery optical fiber 904a to a broadband light source and two collection fibers 904b, 904c to the spectrometer channels” [0122]. As shown in FIG. 9, the optical fibers 904a-904c are included within the flexible sheathing of the probe 900. Therefore, the at least one detector fiber comprises at least one first detector fiber (i.e. 904b) and at least one second detector fiber (i.e. 904c).
“the at least one first detector fiber is disposed at a distance d1 from the at least one source fiber”; “the at least one second detector fiber is disposed at a distance d2 from the at least one source fiber; and “d2 is greater than d1” (As shown in FIG. 9, the collection fiber 904b is located at a distance d1 from the delivery optical fiber 904a (i.e. the at least one source fiber). Furthermore, as shown in FIG. 9, the collection fiber 904c is located at a distance d2 from the delivery fiber 904a. As shown in FIG. 9, the collection fiber 904c is farther away from the delivery fiber 904a than the collection fiber 904b. Therefore, the distance d2 (i.e. corresponding to the collection fiber 904c) is greater than distance d1 (i.e. corresponding to the collection fiber 904b).).
Regarding claim 26, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, Perelman teaches ““wherein: the at least one first detector fiber is configured to receive light reflected from a surface of the pancreatic cyst” and “the at least one second detector fiber is configured to receive light reflected from a portion of the pancreatic cyst deeper than the surface of the pancreatic cyst” (“The probe 706 may comprise of a delivery fiber and receiver fiber polarized in parallel and a second receiver fiber polarized orthogonally” [0115] and “When tissue is illuminated with a polarized light, the light backscattered from the superficial epithelial layer of the tissue retains its polarization, i.e. it is polarized parallel to the incoming light. The light backscattered from the deeper tissues becomes depolarized and contains about equal amounts of parallel and perpendicular polarizations. By subtracting the signal with parallel polarization from the signal with perpendicular polarization (or vice versa), the signal contribution from scattering off of deeper tissues can be removed and the resulting signal is proportional only to the signal from the superficial epithelial layer” [0100]. Thus, the receiver fiber which receives polarized light is configured to receive light reflected from a surface of the tissue (i.e. the pancreatic cyst) and the second receiver fiber receiving orthogonal polarized light (i.e. perpendicular polarization) is configured to receive light reflected from a portion of the tissue (i.e. the pancreatic cyst) deeper than the surface of the tissue (i.e. pancreatic cyst).
As established previously, the examiner notes that a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. Thus, a prior art reference capable of performing the intended use meets the claim. Thus, since the endoscope system of Perelman includes a probe which is used to scan not only the esophagus, but also the pancreas, the probe is configured to perform scanning of a pancreatic cyst.).
Regarding claim 30, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, the first embodiment of Perelman (i.e. denoted by FIG. 9) is silent on the limitation “wherein the plurality of fiber-optic cables are arranged in a hexagonal pattern”. However, in an alternate embodiment of Perelman, shown in FIG. 1, the plurality of fiber optic cables in the cross-sectional view 106 of the fiber optic probe 102 are arranged in a generally hexagonal pattern similar to that of FIG. 1 of the instant application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the first embodiment (i.e. corresponding to FIG. 9) of Perelman to include the plurality of fiber-optic cables being arranged in a hexagonal pattern as disclosed in FIG. 1 of Perelman in order to best utilize the space within the housing of the probe for containing a centrally located delivery fiber with surrounding collection fibers and therefore reduce the size of the probe. A hexagonal pattern of fiber-optic cables is one of a finite number of configurations for a probe to allow for light emission and the receipt of reflected signals from tissue with a reasonable expectation of success, therefore it would be obvious to try.
Regarding claim 37, due to its dependence on claim 25, this claim inherits the references disclosed therein. That being said, Perelman teaches “further comprising at least one first spectrometer and at least one second spectrometer and wherein:” (“Step 4. Data capture and documentation of suspicious sites. At each scanned location, spectral data is captured by two spectrometers, as shown in block 1608 of FIG. 16” [0138]. Therefore, data is obtained from at least one first spectrometer and at least one second spectrometer.);
“the at least one first detector is connected to the at least first spectrometer”; “the at least one second detector is connected to the at least one second spectrometer” (“The probe 900 may comprise 3 optical fibers 74 with SMA proximal connectors 905 (shown in FIG. 11) to attach one large 400 µm core diameter delivery optical fiber 904a to a broadband light source and two collection fibers 904b, 904c to the spectrometer channels” [0122] and “The system 700 may also include one or more spectrometers 718 for analyzing spectra of light backscattered from tissue illuminated during scanning” [0115]. Therefore, the at least one first detector (i.e. 904b) is connected to the at least first spectrometer and the at least one second detector (i.e. 904c) is connected to the at least one second spectrometer.).
“the at least one first detector fiber is configured to obtain a first spectrum, and the at least one second detector fiber is configured to obtain a second spectrum” (“The probe 706 may comprise of a delivery fiber and receiver fiber polarized in parallel and a second receiver fiber polarized orthogonally” [0115]. Thus, the receive fiber which receives a polarized light signal in parallel (i.e. the at least one first detector) is configured to obtain a first spectrum. Furthermore, the receive fiber which receives an orthogonally polarized light signal (i.e. the second detector fiber) is configured to obtain a second spectrum.).
Regarding claims 38, 39 and 44, due to their dependence on claims 37 and 38, respectively these claims inherit the references disclosed therein. That being said, Perelman teaches “wherein the at least one first and second spectrometers are configured to analyze the first and second spectrum to isolate light reflected from an epithelium layer of the pancreatic cyst in order to determine the malignant potential of the pancreatic cyst” (Claim 38); “wherein the at least one first and second spectrometers are configured to analyze the first and second spectrum to isolate light from the epithelium layer of the pancreatic cyst at least by subtracting the second spectrum from the first spectrum” (Claim 39) and “wherein the first spectrum corresponds to light reflected from the surface of the pancreatic cyst, and the second spectrum corresponds to light reflected from a portion of the pancreatic cyst deeper than the surface” (Claim 44) (“When tissue is illuminated with a polarized light, the light backscattered from the superficial epithelial layer of the tissue retains its polarization, i.e. it is polarized parallel to the incoming light. The light backscattered from the deeper tissues becomes depolarized and contains about equal amounts of parallel and perpendicular polarizations. By subtracting the signal with parallel polarization from the signal with perpendicular polarization (or vice versa), the signal contribution from scattering off of deeper tissues can [be] removed and the resulting signal is proportional only to the signal from the superficial epithelial layer, which contains information about early precancerous changes” [0100]. The parallel polarization signal represents the first spectrum (i.e. corresponding to the superficial epithelial layer) and the perpendicular (i.e. orthogonal) polarization signal represents the second spectrum (i.e. corresponding to the deeper tissue). The act of subtracting the parallel polarization signal from the perpendicular (i.e. orthogonal) polarization signal or vice versa (i.e. subtracting the perpendicular signal from the parallel signal), serves to isolate the reflected light from an epithelial (i.e. epithelium) layer. Additionally, since the signal from the superficial epithelial layer contains information about early precancerous changes, this information is used to determine the malignant potential of the tissue (i.e. the pancreatic cyst).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Perelman US 20120041290 A1 “Perelman”, and further in view of Mycek et al. US 20090317856 A1 “Mycek” as applied to claims 23-26, 30, 37, 38, 39 and 44 above, and further in view of Zysk et al. US 20070203404 A1 “Zysk”.
Regarding claim 32, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, the combination of Perelman and Mycek does not teach “wherein d2 is equal to approximately 240 µm and d1 is equal to approximately 120 µm”.
Zysk is within the same field of endeavor as the claimed invention because it involves analyzing tissue by inserting a radiation source into tissue [Abstract].
Zysk teaches “wherein d2 is equal to approximately 240 µm and d1 is equal to approximately 120 µm” (“FIG. 8 is a cross-sectional representation of the probe 700, including the housing 710 having a width 712, the first optical fiber 720 having a first exposed end 722, the gap 730 having a distance 732, the second optical fiber 740 having a second exposed end 742, and an optical path 790” [0066] and “When the probe has been inserted into tissue, the gap 730 may be filled with a portion of the tissue, such that the optical path 790 lies within the portion of the tissue. The second exposed end 742 of the second optical fiber 740 is positioned at the end of the optical path 790 and is separated from the exposed end 722 by the gap distance 732. […] More preferably the gap distance 732 is from 50 micrometers to 1.0 mm, more preferably is from 100 to 400 micrometers, and more preferably is from 120 to 200 micrometers. Radiation that is transmitted through the portion of the tissue may be collected by the second optical fiber 740 through second exposed end 742” [0067]. In this case, the first optical fiber 720 constitutes a source optical fiber and the second optical fiber 740 constitutes a detector optical fiber. Since the gap distance 732 between the first optical fiber 720 and the second optical fiber 740 is preferably from 100 to 400 micrometers and more preferably from 120 to 200 micrometers, under broadest reasonable interpretation, the second detector fiber of Perelman can be disposed at a distance d2 which is equal to approximately 240 µm and the first detector fiber of Perelman can be disposed at a distance d1 which is equal to approximately 120 µm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the probe of Perelman to include the second detector fiber being disposed at a distance d2 approximately equal to 240 µm and disclosed in Zysk and the first detector fiber being disposed as a distance d1 approximately equal to 120 µm as disclosed in Zysk in order to obtain better reflection from the tissue. When the tissue is located within the gap distance 732 the signal passes between the optical fibers 720 and 740. When a reflected signal has to travel farther than 240 µm it is more likely for that signal to scatter and therefore is less likely to reach the detector. Positioning the detector optical fibers of Perelman distances of 240 µm and 120 µm, (i.e. as taught by Zysk), from the source optical fiber would yield the predictable result of obtaining the reflected signal at two different locations with different reflection intensities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Backman et al. US 20090009759 A1 “Backman” is pertinent to the applicant’s disclosure because it recites “The present disclosure relates generally to light scattering, and in particular to low-coherence enhanced backscattering spectroscopy, elastic light scattering spectroscopy and/or applications of light scattering including medical diagnostic and treatment purposes” [0007].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793